Per Curiam.

We think that the proper construction of the written contract between the parties called for the filing with the building department of plans which were reasonably free from objection and acceptable to the department. It will be observed that the plaintiff was bound by the very terms of the contract to obtain from the department a permit for the construction of the building. This, it is apparent, he could not do, unless the plans for construction were acceptable; so that there is internal evidence, within the four corners of the written agreement, which, disregarding the oral evidence that was admitted upon the subject, supports the construction which the court below has adopted.
As the plaintiff has not as yet complied with the condition, as we construe the agreement, upon which his right to the first installment of Ms compensation depends, it follows that the judgment dismissing his complaint must be affirmed.
Present: Beekmar, P. J., Giegeeioh and O’Goemar, JJ.
Judgment affirmed, with costs.